     Case 3:19-cv-02119-MEM Document 1 Filed 12/12/19 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA


AMERICAN HONDA FINANCE
CORPORATION,

                 Plaintiff,                               COMPLAINT

           v.                                             Civil Action

MICHAEL SAPORITO and ANTONIO
PIERCE,

                Defendants.


      Plaintiff, American Honda Finance Corporation, (“AHFC”), by and through its

undersigned attorneys, hereby brings this Complaint against Defendants, Michael

Saporito (“Saporito”) and Antonio Pierce (“Pierce”), as follows:

                                        PARTIES

      1.        AHFC is a corporation organized under the laws of California with its

principal place of business at 20800 Madrona Avenue, Torrance, CA 90503. AHFC

is duly authorized to conduct the business of establishing and maintaining wholesale

lines of credit and loans for authorized Honda dealers in the Commonwealth of

Pennsylvania, the State of New Jersey, and elsewhere.

      2.        Michael Saporito is a citizen of the State of New Jersey residing at 382

Old York Road, Hamilton, New Jersey.

      3.        Antonio Pierce is a citizen of the State of Arizona residing at 1172 W.

Sunrise Place, Chandler, AZ.
      Case 3:19-cv-02119-MEM Document 1 Filed 12/12/19 Page 2 of 6




                             JURISDICTION AND VENUE

       4.      This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a) in that this

is an action between citizens of different states and the amount in controversy

exceeds $75,000.

       5.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 in that this

is the district in which most of the events giving rise to the claims asserted herein

occurred and are occurring, and in which a substantial part of the property and

collateral that forms the subject matter of the action is situated.

                              FACTUAL ALLEGATIONS

       1.      AHFC is in the business of establishing wholesale credit lines and

purchasing money and other types of financing to authorized Honda dealers,

enabling them, among other things, to acquire inventory of courtesy vehicles and

vehicles for retail sale and lease to the public, to purchase real property to house the

dealership operations and to finance the construction and/or renovation of

dealership facilities.

       2.      On or about July 20, 2016 and March 20, 2009, AHFC and two

authorized Honda dealers known as Hazelton Honda, located in Hazelton,

Pennsylvania and Hamilton Honda, located in Hamilton, New Jersey (together, the

“Dealerships”),1 respectively, entered into automotive Wholesale Finance

Agreements (as amended, restated, modified and otherwise supplemented, the




1
 Hazelton Honda’s legal name is Airport Road Motors Ho. LLC, and Hamilton
Honda’s legal name is Allstar Motors LLC.
                                            2
     Case 3:19-cv-02119-MEM Document 1 Filed 12/12/19 Page 3 of 6




“WFAs”) by which AHFC agreed to provide the Dealerships funds in order to finance

Dealerships’ acquisition of new and used automobiles, trucks and other vehicles.

       3.     Additionally, AHFC issued Hazelton Honda a mortgage for the

Dealership’s business real property located in Hazel Township, Pennsylvania

       4.     Under the WFAs, Dealerships agreed to reimburse and promptly pay

all amounts incurred by AHFC in connection with the collection of, and enforcement,

of the terms of the WFAs.

       5.     To secure all existing and future obligations to AHFC, Dealerships

granted AHFC a continuing security interest in all collateral, including but not limited

to vehicles, parts, furniture, equipment, accounts, instruments, letters of credit,

contract rights, intangible property, books and records, personal property assets and

all proceeds of the same.

       6.     Hazelton Honda separately granted AHFC a mortgage security interest

in the Dealership’s Hazel Township business real property.

       7.     AHFC properly secured its security interests in the collateral by filing

financing statements with the Secretary of State of the Commonwealth of

Pennsylvania and the State of New Jersey and recording the mortgage in the

Luzerne County Recorder of Deeds.

       8.     As an inducement for AHFC to extend credit to the Dealerships,

Defendant Pierce agreed to act as personal guarantor to Hazelton Honda , and

Defendant Saporito agreed to act as personal guarantor to both Dealerships’

respective WFAs, mortgages and all other obligations under the Dealerships.




                                            3
      Case 3:19-cv-02119-MEM Document 1 Filed 12/12/19 Page 4 of 6




       9.      Accordingly, in March 2009 and July 2016, Defendants Saporito and

Pierce, respectively, each individually executed a Personal Guaranty of the

obligations of the Dealerships to AHFC under the WFAs and related security and

loan documents (collectively, the “Personal Guaranties”). True and correct copies of

Defendants’ Saporito and Pierce’s Personal Guaranties are attached hereto as

Exhibit “A.”

       10.     Pursuant to the WFAs, Mortgages and Personal Guaranties, the

Dealerships and Defendants agreed that the Dealerships would promptly pay AHFC

all fees, charges, and expenses incurred by AHFC to collect amounts due under the

WFAs, including, without limitation, insurance charges, keepers fees, security

personnel fees and legal fees, aggregating $751,117.06.

       11.     The Dealerships and Defendants defaulted upon the terms of the

WFAs, the Mortgages and Personal Guaranties by, among other things, failing to

make timely payments to AHFC. AHFC thereafter provided the Dealerships and

Defendants with numerous notices of default, and demanded payment of all

amounts due and owing under the WFAs, the Mortgages and Personal Guaranties,

and related security documents.

       12.     Neither the Dealerships nor Defendants cured their defaults.

       13.     On June 20, 2019, Hazelton Honda, Saporito, Pierce and another

individual entered into an Asset Purchase Agreement with a third party (the “Buyer”)

whereby the Buyer purchased substantially all of the physical assets, such as new

and used vehicles, parts, furniture, fixtures and equipment, as well as intangible

assets.



                                           4
     Case 3:19-cv-02119-MEM Document 1 Filed 12/12/19 Page 5 of 6




       14.    On the same date, Hazelton Honda separately entered into a Real

Estate Purchase and Sale Agreement with the Buyer’s real estate affiliate for the

purchase of Hazelton Honda’s business real property.

       15.    After these sales, however, a deficiency of $8,847,726.58 million total

was still remaining.

       16.    To date, Defendants remain in default on their guaranty agreements,

and as of October 31, 2019, they are individually, jointly and/or severally liable to

AHFC in the principal amount of $8,847,726.58, which is currently accruing, along

with all costs, expenses and attorneys’ fees incurred by AHFC in connection with the

enforcement of the Personal Guaranties of the Dealerships’ indebtedness to AHFC.

                                       COUNT I

                              BREACH OF CONTRACT

       17.    AHFC incorporates the preceding paragraphs as though set forth at

length herein.

       18.    Pursuant to the WFAs, the Mortgage, and Personal Guaranties, valid,

binding contracts were formed between AHFC and Defendants.

       19.    AHFC fully performed under the contracts and all conditions precedent

have been met.

       20.    Defendants, having defaulted, among other performance failures under

the contract, have thereby breached the contracts, causing and continuing to cause

AHFC damages.

       WHEREFORE, Plaintiff, AHFC, demands judgment against Defendants,

Michael Saporito and Antonio Pierce, for damages in an amount in excess of



                                            5
     Case 3:19-cv-02119-MEM Document 1 Filed 12/12/19 Page 6 of 6




$8,847,726.58, plus interest, expenses, costs of the suit and attorneys’ fees, and

such other further relief as the Court deems necessary and proper.

                                  Respectfully submitted,

                                  TUCKER LAW GROUP, LLC

                                  /s/ Joe H. Tucker, Jr.
                                  Joe H. Tucker, Jr., Esquire (PA56617)
                                  Kathleen Kirkpatrick, Esquire (PA#87240)
                                  Ten Penn Center
                                  1801 Market Street, Suite 2500
                                  Philadelphia, PA 19103
                                  (215) 875-0609
                                  kkirkpatrick@tlgattorneys.com
                                  Attorneys for Plaintiff American Honda
                                  Finance Corporation

DATED: December 09, 2019




                                          6
